ORIGINAI                                                                            08/25/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 22-0346
                                          DA 22-0346


 MATHEW RYAN AILER,                                                            FiLLD
              Petitioner and Appellant,                                          AUG 2 5 2022
                                                                               sovven Greenwood
                                                                                    Suprerne Court
       v.                                                            O R rti    rtU   °I Montana



 STATE OF MONTANA,

              Respondent and Appellee.



       Self-represented Appellant Mathew Ryan Ailer has filed an "Opposed Motion for
the Stricken Motions, Exhibits, Evidence and Documents to be Part of the District Court
Record." The State of Montana has not filed a response.
       Ailer seeks assurance that court-stricken documents are part of this record on appeal.
Ailer explains that he filed several motions in the District Court during the pendency of a
civil case, seeking postconviction relief. He states that the court issued an Order, denying
his motions, including forty-nine motions to compel. Ailer is concerned because the
District Court later issued an Order where it struck any document after the first fifty pages.
       This Court received the District Court record on August 19, 2022. The court record
has 500 documents filed and listed. M. R. App. P. 8(1) and 9(1). Barring that observation,
this Court will not be reviewing the record prior to the completion of briefing and
classification upon being sent to the Court. M. R. App. P. 19(1). Therefore,
       IT IS ORDERED that Ailer's Opposed Motion for the Stricken Motions, Exhibits,
Evidence and Documents to be Part of the District Court Record is DENIED, as moot.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Mathew Ryan Ailer personally.
       DATED this a6 --day of August, 2022.
                                                  For the Court,



                                                                 Chief Justice